DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-6, 8, 9, 11, 12, 16-19, 22, 24, 25 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JONATHAN TREMBLAY ET AL: "Deep Object Pose Estimation for Semantic Robotic Grasping of Household Objects", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 28 September 2018 (2018-09-28), XP080921979 hereinafter referred to as Tremblay cited in IDS filed on 04/28/2021.
Regarding claim 1. A processor (Tremblay “page 2” training a deep neural network that is then able to operate on real data without any fine-tuning will imply the presence of  a processing unit for the system), comprising: one or more circuits (implicit feature for a processor) to enable a robotic grasping mechanism to grasp objects (Tremblay page 6 In a plurality of test, the robot was instructed to move to a pregrasp point above the object, then execute a top-down grasp, yielding 12 trials per object’) having a first volume or less than the first volume based, (Tremblay there must be at least one object grasped with the system of D1 whose volume is the maximum among the grasped objects, and the robot handles objects of different volumes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture") at least in part, on one or more neural networks trained only with one or more objects (Tremblay page 2 "Our contributions are thus as follows: A one-shot, deep neural network-based system that infers, in near real time, the 3D poses of known objects in clutter from a single RGB image without requiring post-alignment. This system uses a simple deep network architecture, trained entirely on simulated data, to infer the 2D image coordinates of projected 3D bounding boxes, followed by perspective-n-point (PnP) [12]. We call our system DOPE (for “deep object pose estimation").? « Demonstration that combining both non-photorealistic (domain randomized) and photorealistic synthetic data for training robust deep neural networks successfully bridges the reality gap for real-world applications, achieving performance comparable with state-of-the-art networks trained on real data. An integrated robotic system that shows the estimated poses are of sufficient accuracy to solve real-world tasks such as pick-and-place, object handoff, and path following.") trained only with one or more objects (Tremblay page 2 "We show that a simple combination of DR data with such photorealistic data yields sufficient variation and complexity to train a deep neural network that is then able to operate on real data without any fine-tuning", page 3 "A key question addressed by this research is how to generate effective training data for the network. [...] To overcome these limitations of real data, we turn to synthetically generated data. Since our goal is robotic manipulation of the objects whose 6-DoF pose has been estimated, we leverage the popular YCB objects [18].? These objects are readily available and suitable for manipulation by compliant, low-impedance human-friendly robots such as the Baxter. Both the domain randomized and photorealistic data were created by placing the YCB object models in different virtual environments.")
Tremblay does not explicitly disclose the feature having a volume equal to the first volume.
The ability to properly grasp an object depends substantially on the size, volume and weight of the object. As a matter of design choice, determining and analyzing the volume of an object to be grasp by a robot and comparing that volume of the object to the hand opening size (which is set as threshold volume) of the robot would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to incorporate such features in order that objects are grasp safely. Expressing a hand opening as volume is well known to one ordinary skilled in the art (See US 20140163731 A1)Regarding claim 8, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 8. On page 2 of Tremblay, training a deep neural network that is then able to operate on real data without any fine-tuning will imply the presence of  a processing unit for the system. The Deep neural networks have to be stored in some memories in order to operate the real data. It is inherent (memory).Regarding claim 16, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 16.Claims 2, 9 and 17. The processor of claim 1 wherein: the one or more objects having the volume equal to the first volume comprise a virtual bounding box; (Tremblay on page 2 about "to infer the 2D image coordinates of projected 3D bounding boxes, followed by perspective-n-point (PnP)", and on page 8 about the bounding cuboid) and the one or more neural networks are trained further based, at least in part, on tactile sensor data from one or more sensors of the robotic grasping mechanism. (The use of tactile sensors to enrich the data to be leveraged for a successful grasp planning and execution is well-known to the skilled person in robot control. Official notice is taken for the feature)Claim 3. The processor of claim 1, wherein an object grasped by the robotic gripping mechanism has a shape that is different from the one or more objects used to train the one or more neural networks. (Tremblay the robot handles objects of different shapes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture". Bounding boxes are used for detection of objects see page 8. In general, to grasp objects even not seen during the training phase is normal for testing generalization, a well-known aim and advantage of using learning approaches with respect to model-based cases) Claim 4. The processor of claim 1, wherein: the robotic grasping mechanism is a robotic hand having a plurality of digits; and each digit of the plurality of digits is equipped with one or more tactile sensors. (Tremblay discloses a two-fingered gripper. However robotic hand are common place device such is human like multifingered hand. It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to consider using tactile sensing when dealing with objects designed to be grasped by humans in order to lower cost. The use of tactile sensors to enrich the data to be leveraged for a successful grasp planning and execution is well-known to the skilled person in robot control. Official notice is taken for the feature)Claim 5. The processor of claim 2, wherein: a camera obtains an image of an object to be grasped; the image is used to estimate a 6d pose of the object; and the virtual bounding box is generated based at least in part on the 6d pose of the object. (Tremblay page 8, see also page 6 "For our purposes, the ultimate test of a pose estimation method is whether its accuracy is sufficient for robotic grasping. We attached a Logitech C960 camera to the waist of a Baxter robot, and calibrated the camera to the robot base using a standard checkerboard target visible toboth the Logitech and wrist cameras."). The use of point clouds is also well-known to the skilled person in robotic grasping (Examiner takes official notice).Claim 6. The processor of claim 2, wherein the virtual bounding box is generated based at least in part on a point cloud of the object. (Tremblay Bounding boxes are used for detection of objects see page 8. In general, to grasp objects even not seen during the training phase is normal for testing generalization, a well-known aim and advantage of using learning approaches with respect to model-based cases) The use of point clouds is also well-known to the skilled person in robotic grasping (Examiner takes official notice).Claim 11. The system of claim 8, wherein one or more tactile sensors provide force- sensing information indicating contact with the objects. Force/tactile sensing as a way to identify contact and improve grasping has been discussed with reference to claim 2Claim 12. The system of claim 8, wherein: the robotic grasping mechanism has a plurality fingers with a plurality of articulated joints; and an action space for the system is defined as a position of each of the plurality of articulated joints. (Tremblay discloses a two-fingered gripper. However robotic hand are common place device such is human like multifingered hand. It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to consider using tactile sensing when dealing with objects designed to be grasped by humans in order to lower cost. The use of tactile sensors to enrich the data to be leveraged for a successful grasp planning and execution is well-known to the skilled person in robot control. Official notice is taken for the feature)Claim 18. The processor of claim 16, wherein: the robotic grasping mechanism is equipped with a plurality of digits; and each digit of the plurality of digits has a tactile sensor that indicates contact with a respective digit. (Tremblay discloses a two-fingered gripper. However robotic hand are common place device such is human like multifingered hand. It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to consider using tactile sensing when dealing with objects designed to be grasped by humans in order to lower cost. The use of tactile sensors to enrich the data to be leveraged for a successful grasp planning and execution is well-known to the skilled person in robot control. Official notice is taken for the feature)Claim 19. The processor of claim 16, wherein the processor is part of a computer system that: obtains an image of the objects with a camera; estimates a bounding cuboid that encompasses the objects; and positions the robotic gripping mechanism based at least in part on the bounding cuboid. (Tremblay on page 2 about "to infer the 2D image coordinates of projected 3D bounding boxes, followed by perspective-n-point (PnP)", and on page 8 about the bounding cuboid)Claim 22. The processor of claim 16, wherein objects of arbitrary shape are located with a cuboid bounding box. (Tremblay the robot handles objects of different shapes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture". Bounding boxes are used for detection of objects see page 8. In general, to grasp objects even not seen during the training phase is normal for testing generalization, a well-known aim and advantage of using learning approaches with respect to model-based cases)Claim 24. A robotic picking system, comprising: a robotic hand equipped with one or more tactile sensors; (The use of tactile sensors to enrich the data to be leveraged for a successful grasp planning and execution is well-known to the skilled person in robot control. Official notice is taken for the feature) one or more processors; (Tremblay “page 2” training a deep neural network that is then able to operate on real data without any fine-tuning will imply the presence of  a processing unit for the system) and memory to store executable instructions that, as a result of being executed by the one or more processors (Tremblay “page 2” inherent to the presence of  a processing unit for the system), cause the robotic picking system to: generate a cuboid bounding box to locate an object; position the robotic hand based on the cuboid bounding box; . (Tremblay on page 2 about "to infer the 2D image coordinates of projected 3D bounding boxes, followed by perspective-n-point (PnP)", and on page 8 about the bounding cuboid) and control the robotic hand to grasp the object using a neural network, the neural network trained, at least in part, by performing, in simulation, a plurality of grasps on objects having different shapes. (Tremblay the robot handles objects of different shapes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture". Bounding boxes are used for detection of objects see page 8. In general, to grasp objects even not seen during the training phase is normal for testing generalization, a well-known aim and advantage of using learning approaches with respect to model-based cases)Claim 25. The robotic picking system of claim 24, wherein the robotic picking system grasps an object having a different shape than objects used to train the neural network. (Tremblay the robot handles objects of different shapes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture". Bounding boxes are used for detection of objects see page 8. In general, to grasp objects even not seen during the training phase is normal for testing generalization, a well-known aim and advantage of using learning approaches with respect to model-based cases)Claim 27. The robotic picking system of claim 24, wherein positioning of the robotic hand is modeled after a sample grasp demonstrated using a human hand. (Tremblay discloses a two-fingered gripper. However robotic hand are common place device such is human like multifingered hand. It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to consider using tactile sensing when dealing with objects designed to be grasped by humans in order to lower cost. The use of tactile sensors to enrich the data to be leveraged for a successful grasp planning and execution is well-known to the skilled person in robot control. Official notice is taken for the feature)Claim 28. The robotic picking system of claim 24, wherein the robotic picking system grasps an object from a bin containing objects with a variety of different shapes. (Tremblay the robot handles objects of different shapes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture". Bin/container picking of object by a robot is well-known)Claim 29. The robotic picking system of claim 28, wherein the robotic picking system places the grasped object into a container. (Tremblay the robot handles objects of different shapes, see pages 6-7 "The 5 objects are cracker box (003), sugar box (004), tomato soup can (005), mustard bottle (006), and potted meat can (010), where the numbers in parentheses indicate the object number in the YCB dataset. These objects were selected for their easy availability at typical grocery stores, graspability, and visual texture". Bin/container picking of object by a robot is well-known)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 10, 13-15, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay, in view of  Takayuki Osa ET AL: "Experiments with Hierarchical Reinforcement Learning of Multiple Grasping Policies" In: "Field and Service Robotics", 1 January 2017 (2017-01-01), Springer International Publishing, Cham, XP055766693, ISSN: 2511-1256; ISBN: 978-3-319-67361-5 vol. 1, pages 160-172, DOI: 10.1007/978-3-319-50115-4_ 15. Cited in IDS filed on 04/28/2021 hereinafter referred to as Takayuki.Claim 7. Tremblay does not explicitly disclose the processor of claim 1, wherein: training the neural network is based at least in part on one or more images of a human hand performing a grasp; and the images of the human hand performing the grasp are a component of a reward function. 
However, when considering a multifingered anthropomorphic hand as the gripping tool, human demonstration is an immediate source of training data (Takayuki, caption of figure 1 on page 3 "the grasping policy is initialized, and the dataset of contact information is created based on human demonstration").
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Tremblay with the teachings of Takayuki since they are both analogous in robotic related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Tremblay with the teachings of Takayuki in order to provide a more realistic appearance and action.Claim 10. Tremblay does not explicitly disclose the system of claim 8, wherein training the one or more neural networks is accomplished based at least in part on human demonstrations of grasping provided to the system.
However, when considering a multifingered anthropomorphic hand as the gripping tool, human demonstration is an immediate source of training data (Takayuki, caption of figure 1 on page 3 "the grasping policy is initialized, and the dataset of contact information is created based on human demonstration").
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Tremblay with the teachings of Takayuki since they are both analogous in robotic related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Tremblay with the teachings of Takayuki in order to provide a more realistic appearance and action.Claim 13. Tremblay does not explicitly disclose the system of claim 8, wherein: the one or more neural networks is trained using a reward function; and the reward function is based at least in part on a location of the robotic grasping mechanism with respect to the objects.
However, Takayuki discloses in policy search, the policy must be updated in order to maximize the expected reward (Takayuki, algorithm of on page 5 and page 7).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Tremblay with the teachings of Takayuki since they are both analogous in robotic related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Tremblay with the teachings of Takayuki in order to provide a more realistic appearance and action.Claim 14. The system of claim 13, wherein: the reward function is based at least in part on a demonstration of a human hand motion; and the reward function is based at least in part on a difference between positions of tips of fingers of the human hand and tips of fingers of the robotic grasping mechanism. (Takayuki page 3 “the grasping policy is initialized using human demonstrations)Claim 15. The system of claim 13, wherein the reward function is based at least in part on an ability of the robotic grasping mechanism to lift the objects. (Takayuki, algorithm of on page 5 and page 7) and (Tremblay, the grasped object are lifted off the table/ground)Claim 20. Tremblay does not explicitly disclose the processor of claim 16, wherein: training the neural network is based at least in part on a reward; and the reward is based at least in part on an ability to successfully lift a grasped object.
However, Takayuki discloses in policy search, the policy must be updated in order to maximize the expected reward (Takayuki, algorithm of on page 5 and page 7).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Tremblay with the teachings of Takayuki since they are both analogous in robotic related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Tremblay with the teachings of Takayuki in order to provide a more realistic appearance and action. Claim 21. The processor of claim 20, wherein the reward is based at least in part on a comparison between a grasp style of a human hand and a grasp style of a robotic hand. (Takayuki page 3 “the grasping policy is initialized using human demonstrations)Claim 23. The processor of claim 16, wherein training the neural network is formulated as a contextual policy search problem. (Takayuki, page 7 "We use the contextual REPS algorithm [15, 17] to learn the lower-level policies")

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay, in view of ROBERTO CALANDRA ET AL: "More Than a Feeling: Learning to Graspand Regrasp using Vision and Touch", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 28 May 2018 (2018-05-28), XP081241781, DOI: 10.1109/LRA.2018.2852779es 160-172, DOI: 10.1007/978-3-319-50115-4_ 15 cited in IDS filed on 04/28/2021 hereinafter referred to as Roberto.Claim 26. Tremblay does not disclose the robotic picking system of claim 24, wherein the neural network is to emphasize information obtained from the one or more tactile sensors over positioning of the robotic hand.
Roberto discloses tactile information being used as a sort of feedback signal, this information is understood as more dependable with respect to vision information, so that it is implicitly emphasized.
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Tremblay with the teachings of Roberto since they are both analogous in robotic related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Tremblay with the teachings of Roberto in order to provide accurate information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20140163731 A1 A system including a memory having instructions causing a processor to perform operations, for planning a grasping-device approach to an object by a grasping device, a pre-grasp device position, and a pre-grasp device pose. The operations comprise obtaining input data including grasping-device data, object data, and environmental-constraint data, determining, based on the grasping-device data, a grasp volume model, determining a test approach vector, and determining, using the vector, the constraint data, and the model, whether approach vector modification is needed. The operations also include modifying, if modification is needed, the test approach, yielding a resulting approach vector, and determining, if modification is not needed, that the test approach is the resulting approach vector. And the operations include determining a virtual floor indicating a position below which the grasping device cannot move, and determining, based on the resulting vector, virtual floor, model, and object data, the device approach, position, and pose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/18/2022